512 Pa. 330 (1986)
516 A.2d 705
S.N.T. INDUSTRIES, INC., a corporation, and Stephen P. Stavros and Tula Stavros, Appellees,
v.
Clifford T. GEANOPULOS and Thomas Geanopulos, individuals, the Doggery, Inc., a corporation and Nicholas Geanopulos, Appellants.
Supreme Court of Pennsylvania.
Argued September 19, 1986.
Decided November 3, 1986.
*331 Stephen J. Harris, Litman Litman Harris Portnoy and Brown, P.A., Pittsburgh, for appellants.
Louis C. Long, Meyer, Darragh, Buckler, Bebenek & Eck, Pittsburgh, for appellees.
Before NIX, C.J., and FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER OF COURT
PER CURIAM
The Order and Opinion of the Superior Court is reversed and this matter is remanded to that Court for disposition on the merits.
LARSEN and PAPADAKOS, JJ., did not participate in the consideration or decision of this case.